Citation Nr: 1548257	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  14-13 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for skin rashes, including due to Persian Gulf service.  

2.  Entitlement to service connection for generalized musculoskeletal and joint pain, including due to Persian Gulf service.  

3.  Entitlement to service connection for a semen abnormality, including due to Persian Gulf service.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from September 1985 to January 1986 and December 1990 to May 1991.   

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Further development is needed for the claim for service connection for skin rash.  Specifically, a VA medical opinion is needed to determine whether the Veteran's skin rash, diagnosed as dermatitis, is related to service based on the Veteran's competent history of recurrent skin rash since his Persian Gulf service.    

Further development is also needed on the claim for service connection for generalized joint and muscle pain.  Specifically, a VA medical opinion is needed to clarify whether the generalized joint and muscle pain is due to chronic fatigue syndrome, fibromyalgia, or other known disorder.

Finally, further development is needed on the claim for service connection for semen abnormality.  Specifically, a VA examination with opinion is needed to determine whether the Veteran has a semen abnormality based on the September 2011 private medical statement reporting a possible link between the Veteran's spouse's recurrent urinary tract infections and the Veteran's Gulf War service.  

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Obtain all VA treatment records for the Veteran dated from February 2015 to the present.  All attempts to obtain the records must be documented in the claims file.

2.  Afford the veteran an examination by a medical professional with sufficient expertise to determine the nature and etiology of any semen abnormality.  All pertinent evidence of record must be made available to and reviewed by the examiner in conjunction with the examination.

With respect to an abnormality that is attributable to a known clinical diagnosis, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service.

With respect to any abnormality that is not attributable to a known clinical diagnosis, the examiner should identify those symptoms and any objective indications of its presence.

The rationale for any opinion expressed must also be provided, with consideration of the lay histories and the September 2011 medical statement.  

3.  Afford the Veteran an examination by a medical professional with sufficient expertise to determine the nature and etiology of the skin rash, currently diagnosed as dermatitis.  All pertinent evidence of record must be made available to and reviewed by the examiner in conjunction with the examination.

With respect to any diagnosed disorder manifested by skin rash, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the disorder began in service, was caused by service, or is otherwise related to service, including service in the Persian Gulf.  

The rationale for the opinion must be provided, with consideration of the lay statements.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Afford the Veteran an examination by a medical professional with sufficient expertise to determine the nature and etiology of the generalized musculoskeletal and joint pain.  All pertinent evidence of record must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner should state whether the reported musculoskeletal and joint pain is attributable to a known clinical diagnosis.  The examiner should clarify whether the generalized musculoskeletal and joint pain is a symptom of the chronic fatigue syndrome.  The examiner should also confirm or rule out a diagnosis of fibromyalgia.  

If the generalized musculoskeletal and joint pain is attributable to a disorder other than chronic fatigue syndrome or fibromyalgia, the examiner should state an opinion as to whether is it at least as likely as not (50 percent probability or more) that the diagnosed disorder began in service, was caused by service, or is otherwise related to the Veteran's active service.  

If any abnormality is not attributable to a known clinical diagnosis, the examiner should identify those symptoms and any objective indications of its presence.

The rationale for any opinion expressed must also be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5.  Provide the Veteran an evaluation by a vocational specialist.  The specialist is asked to address the functional effects of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  When addressing the functional effects, the examiner must not consider the Veteran's age or any non-service connected disabilities.

6.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






